        Case 3:21-cr-00036-PDW Document 120 Filed 03/01/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                   Case No. 3:21-cr-00036
                 Plaintiff,

                 v.                                MOTION TO REVOKE
                                                   MAGISTRATE JUDGE’S ORDER
 JAMALE WHITE,                                     SETTING CONDITIONS OF
                                                   RELEASE
                 Defendant.

       The United States of America, by Nicholas W. Chase, Acting United States

Attorney for the District of North Dakota, and Dawn M. Deitz, Assistant United States

Attorney, hereby moves this Court, pursuant to Title 18, United States Code, Sections

3145(a)(1) and 3142, as the Court having original jurisdiction over the offenses charged

in the Superseding Indictment in this case, for an order:

       1.     Revoking Magistrate Judge Curtis Ivey’s Order in Case No. 2:20-mj-30093

(E.D. Mich.), issued on or about February 26, 2021, permitting release of the Defendant

on conditions; and,

       2. Ordering the detention of the Defendant pending trial.

       This motion is based upon the record and documents filed in the above-captioned

matter in the District of North Dakota and the record of the proceedings in the Eastern

District of Michigan.

       Title 18, United States Code, Section 3145(a)(1) states: “If a person is ordered

released by a magistrate judge, or by a person other than a judge of a court having

original jurisdiction over the offense and other than a Federal appellate court – (1) the
        Case 3:21-cr-00036-PDW Document 120 Filed 03/01/21 Page 2 of 5




attorney for the Government may file, with the court having original jurisdiction over the

offense, a motion for revocation of the order or amendment of the conditions of release.”

The motion is to be determined promptly. See 18 U.S.C. § 3145(a). The charged offense

is venued in the District of North Dakota. Therefore, this Court is the court of original

jurisdiction.

       A court may order a defendant detained pending trial if the Court finds there is no

condition or combination of conditions that will reasonably assure the appearance of the

defendant as required, or the safety of any other person or the community. See 18 U.S.C

§ 3142(e). The factors to be considered by the Court in determining detention or release

on conditions are contained in 18 U.S.C. § 3142(g).

       The Defendant here is a substantial flight risk and danger to the community or any

other person, and should be detained pending trial, for the following reasons:

       a.      Defendant and a host of co-conspirators were indicted in the District of
       North Dakota on February 17, 2021. (Doc. 2) The Indictment charges Defendant
       in Count One with the offense(s) of: Conspiracy to Distribute and Possess with
       Intent to Distribute Controlled Substances in connection with an ongoing interstate
       drug trafficking scheme between Michigan and North Dakota. The Defendant
       faces a minimum mandatory ten years, maximum penalty of life imprisonment.

       b.      By way of proffer, the United States notes the Defendant has been traveling
       to North Dakota for nearly a year for the sole purpose of trafficking controlled
       substances. The Defendant predominately conducted this criminal activity in Fort
       Berthold Indian Reservation and Minot, North Dakota. In March 2020, the
       Defendant was arrested and charged as a juvenile in Montrail County, North
       Dakota, for Possession with Intent to Distribute a Controlled Substance. The
       Defendant gave a false name to law enforcement, stating he was “Kemani
       Dabney.” The Defendant was in possession of approximately 50 opiate pills
       concealed on his person. Co-conspirators inside of the vehicle were also found in
       possession of pills and United States currency. In November 2020, the Defendant
       had contact with North Dakota law enforcement on two occasions. During the
       first encounter, westbound entering North Dakota, marijuana was located but no

                                             2
 Case 3:21-cr-00036-PDW Document 120 Filed 03/01/21 Page 3 of 5




US currency. During the second encounter, eastbound exiting North Dakota, the
Defendant and co-defendant Deeangelo White were in possession of nearly
$3,000. Despite those law enforcement contacts, the Defendant continued to
travel to North Dakota for the sole purpose of trafficking controlled substances.
See Government Exhibit 12.

c.     Based upon the nature of the offense alleged in Count One of the
Indictment, and the penalties associated therewith, there is a presumption for
detention of the Defendant pending trial, subject to rebuttal by the defendant. 18
U.S.C. § 3142(e)(3). That presumption is not rebutted by the available
information.

d.     The Defendant was arrested in the Eastern District of Michigan on the
Indictment on or about February 25, 2021. See Government Exhibit 13 (arrest
report). The Defendant appeared before the Magistrate Judge. A detention
hearing was held on March 1, 2021. The US Probation Office prepared a Pretrial
Services Report for the Court. See Government Exhibit 12. The report
recommended release on various conditions as noted. The Magistrate Judge
ordered the Defendant released.

e.      The Defendant lacks any ties to the District of North Dakota, outside of the
alleged criminal activity. See Government Exhibit 12. While the Defendant may
have ties to the District where he was arrested (E.D. Michigan), the Defendant will
not be required to appear in that District, but instead in the District of North
Dakota. Therefore, any argument that the Defendant’s community ties support
release is weak and cannot overcome the presumption for detention. The Court
must evaluate the risk of flight from the perspective of the charging District. In
United States v. Alverez-Lopez, 2014 WL 2882906, *2 (M.D. Fla. 2014), the
Court stated: “In the federal system, courts look to the ties of a defendant to the
judicial district in which the criminal charges have been brought in assessing the
risk of flight. . . [c]onsidering a defendant’s ties to another district runs counter to
whole consideration of risk of flight determination.” While this decision also
holds no precedential value on this Court, its point is well taken. The Defendant
will be over 1,100 miles outside of this District if he is released to reside in
Michigan. He will have every opportunity to flee, and be unaccounted for over a
significant period of time before anyone from North Dakota will be notified and
able to take action. Further, the Defendant’s ties to the Eastern District of
Michigan are tenuous. During his arrest, the Defendant claimed he had not been
to North Dakota in “a few years” however, the Defendant had contact with law
enforcement in North Dakota as recently as November 2020.

f.    More importantly, and to exemplify the point made by the Court in
Alverez-Lopez, the Defendant here has demonstrated that if given the opportunity

                                       3
 Case 3:21-cr-00036-PDW Document 120 Filed 03/01/21 Page 4 of 5




to flee or fail to appear, he will do so. The risk of flight means more than active
hiding or concealment from authorities. It also means the risk the Defendant will
simply not show up for his court hearing(s). In August 2020, the Defendant was
the driver of a motor vehicle fleeing from law enforcement on VanDyke in
Warren, MI. A Warrant Police officer attempted to stop the vehicle, and instead
of stopping, the defendant fled from the police at a high rate of speed. Initially,
the defendant slowed down for a red light at VanDyke and 12 mile road, but then
drove in the turn lane around the other stopped vehicles and proceeded through the
red light at a high rate of speed. The Defendant proceeded down VanDyke at
extremely high speeds, exceeding 100 miles per hour. As the Defendant
approached 11 mile he crashed into other vehicles, including a Dodge truck and a
semi-truck. The crash was so violent that the Jeep the Defendant was driving
caught on fire. The Defendant was pinned between the driver’s seat and the
steering column and had an open fracture to his left leg. Law enforcement was
eventually able to free the Defendant from the driver’s seat of the vehicle as
flames were penetrating through the firewall and into the floorboard area. The
officers on the scene located two firearms in the vehicle and also recovered a fired
9mm cartridge casing on the rear floorboard. Also, in the wreckage around the
Jeep, the officers located another fired 9mm cartridge casing and a large amount of
loose United States currency. The Jeep that the Defendant was driving was stolen
and in fact had been reported stolen on August 13, 2020, from the Chrysler
Assembly Plant in Sterling Heights without keys. Two of the firearms recovered
from the vehicle were linked to recent shootings in Michigan, including a shooting
of a residence and of a female victim.

g.        The Defendant’s social media further demonstrates the Defendant’s
danger to the community. The Defendant’s social media is littered with
photographs of him possessing firearms. See Government Exhibit 1-11. Exhibit 6
was posted on “5674mell” Instagram account on November 9, 2020. The
photograph depicts two individuals holding large amounts of United States
currency in front of their faces. The comment below the photo states “Every trip I
know I’m facing a fed sentence.” That statement is also followed by hashtags
“BIHReub” and “BIHwaun” which are hashtags commonly utilized by Reub Gang
members. Exhibit 9 is an Instagram chat between the Defendant and co-
defendant, Romel Rambus. During this conversation, Rambus offers to sell an
F&N 9mm pistol to the defendant for $350. They then discuss another Glock
firearm that Rambus owns. The Defendant offers to buy the Glock for $400 and
Rambus declines because he paid $500 for the Glock and $350 for the F&N. In
Exhibit 10, the Defendant and co-defendant Rambus have a discussion indicative
of pill trafficking. In this conversation the Defendant twice states that he “needs
200 beans.” During this investigation, the co-defendants commonly used the term
“beans” to refer to the oxycodone and fentanyl pills they were trafficking. Later in
the conversation, the Defendant tells Rambus that he has a driver and a stuffer

                                     4
        Case 3:21-cr-00036-PDW Document 120 Filed 03/01/21 Page 5 of 5




       lined up. This is consistent with the method that this drug trafficking organization
       transported pills to North Dakota to avoid detection by law enforcement.

       h.      As alleged in the Indictment, and as the grand jury found probable
       cause to believe, the Defendant conspired to distribute highly dangerous
       and addictive opiate drugs, including oxycodone and fentanyl, and did so
       over the course of a significant period of time. The Defendant did so by
       traveling to North Dakota from Michigan. Thus, the Defendant (despite
       ties to another district), has the means and ability to freely move interstate,
       and does so without regard to outstanding warrants.

       i.     The risk that the Defendant will find the means and ability to continue to
       engage in similar conduct and further endanger the community is extraordinarily
       high. Intervention by law enforcement and courts (either through arrest and/or
       conviction) has not deterred the Defendant’s conduct. Simply placing conditions
       on the Defendant has been unsuccessful in deterring alleged criminal conduct.

       Accordingly, the United States respectfully asks the Court to promptly determine

this motion pursuant to Title 18, United States Code, Section 3145(a), and revoke the

order issued by the Magistrate Judge releasing the Defendant on conditions, and ordering

his detention pending trial.

       Dated: March 1, 2021

                                           NICHOLAS W. CHASE
                                           Acting United States Attorney


                                    By:    ____________________________
                                           /s/ Dawn M. Deitz
                                           DAWN M. DEITZ
                                           Assistant United States Attorney
                                           ND Bar ID 06534
                                           655 First Avenue North, Suite 250
                                           Fargo, ND 58102-4932
                                           (701) 297-7400
                                           dawn.deitz@usdoj.gov
                                           Attorney for United States




                                              5
